DETAILED ACTION
This office action is responsive to the amendment and request for continued examination filed June 4, 2021. Claim 23 was amended. Claims 21-27 are presently pending though claims 21 and 22 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021, has been entered.
 Response to Arguments
Applicant's arguments filed June 4, 2021, have been fully considered but they are not persuasive. Applicant argues that the amendments presented overcome the outstanding rejections under 35 USC 103 in view of McLeod et al. (US 2005/0177162
A1) in view of Early et al. (US 2015/0327899 A1). 
Guide Pin
Applicant argues that based on the amendment to make the attachment portions in the form of a “guide pin”, that these structures are now distinct from those of the prior 
While not commenting on what the prior art does or does not teach, examiner disagrees that adding the claim limitation of a “guide pin” provides for each of the structures that applicant argues is required, herein. 
The claims must be read in light of the originally presented disclosure. Examiner considers the disclosure of the term “guide pin” in the originally filed disclosure. The term “guide pin” is used three times in the specification at [0014], [0030], and [0034]. At [0014], guide pin is disclosed being either alternative to, or equivalent to “a pad” (the language of that paragraph is ambiguous as to this point). The guide pin is taught being one form of the “attachment portion 20” (which can be seen throughout the figures at figs. 2, 4, and 5). It appears that applicant has used a special definition for the term ‘guide pin’. 
What is clear about the “guide pin” is that it is taught including an “attachment surface”, which is visible in figs. 2 and 5. The attachment portion is taught being “replaced by a pad” and the attachment surface is taught as capable of being “replaced by a plane surface” [0032]. The attachment surface may be “a curved surface” [0034].  
Applicant’s statements seem to argue that the pin is of a structure which is distinct from that of the prior art. Examiner fails to find any disclosure in the originally presented disclosure which makes the pin other than the structures demonstrated in the figures, and different from what is taught in the prior art; and certainly no disclosure of the guide pin protruding into a bone surface. 
Examiner will understand the guide pin in the manner in which it was disclosed – essentially as a synonym for the term pad. If applicant argues that the guide pin is of a structure beyond what Examiner understands, evidence will be required from the original disclosure for such understanding to be permitted. Absent such disclosure, rejection under 35 U.S.C. 112(a) will be made in that applicant will be making the “guide pin” require structures which were not originally taught.  
Bridged-shaped supportive appearance of the plate main part
Applicant has argued that the prior art fails to disclose a “bridged shaped supportive appearance”. Examiner respectfully disagrees, and takes the following interpretations. 
The limitation “bridged shaped supportive appearance” is a mentally achieved limitation, which is down to a viewer’s understanding of the device (how he understands the appearance to be). There is no particular disclosure which clarifies what makes a device have, or not have, a “bridged-shaped supportive appearance”.  A rejection under 35 USC 112(b) will be issued due to this limitation being added to the claims. 
Examiner understands the combination to include a body portion which is generally in the shape of a bridge, such that Examiner understands the prior art to have a ‘bridged shaped supportive appearance.’ If applicant disagrees, it is requested that 1) he clarify (from the originally filed disclosure) what is required for a structure to have such an appearance, and 2) what the prior art fails to disclose that makes it not have such an appearance. 
Conclusion
The rejections of record are maintained, modified to correlate to the amendments of June 4, 2021. 
Claim Objections
Claim 23 is objected to because of the following informalities:  “bridged-shaped” appears to be improper. Examiner suggests that this may be intended to be “bridge-shaped”.  Appropriate correction is required.
Claim 26 recites “two engagement device” at line 2, which should read “two engagement devices”. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 23 teaches the term “bridged-shaped supportive appearance”. It is unclear what this term requires and excluded from the metes and bounds of the claim. An appearance is a ‘judgement’ call based on what a person looking at an item perceives. Clarification as to what is required for an item to have the claimed appearance is required. 
Claim 23 teaches the term “height difference between the two ends”. It is unclear relative to what the height is being measured. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod et al. (US 2005/0177162 A1) in view of Early et al. (US 2015/0327899 A1).
This rejection is made in view of the interpretations enumerated in the response to arguments section of this office action. 
Regarding claim 23, McLeod teaches a fixing bone plate system as at figs. 3 and 4 for fixing bone. The system includes a plate body 1, which has two ends (left and right in fig. 3) and a plate main part connected to the two ends (a portion of 1 between bores 3). Two attachment portions (portions of 10) are spacedly provided at two ends of the plate body 1 respectively, wherein the two attachment portions 10 are in the form of “guide pins” (as disclosed by applicant in the originally presented disclosure – see response to arguments section, above) protrudedly and integrally extend from one side of the two ends of the plate body respectively (protrude from the side 6). Each of the attachment portions of 10 defines a bone attachment surface capable of being positioned at a position of a bone 12 as in fig. 4. Two locking hole portions 3 are provided at the two ends of the plate body 1 respectively. Each of two locking hole 
McLeod fails to teach the plate main part being curved to form a height difference between the two ends. It is noted that McLeod is taught being configured for use in “long bones” and may be bent “at least in one direction for better fit… It will however be clear that any shape, size or form may be suitable”. [0012]  
Early teaches a shape, size and form of plate designed for an ankle tibia (a long bone). The Early plate is designed with a shape which includes two ends (up/down fig. 3B) which are shown having a height difference relative to one another (compared to the axis 304). Examiner is of the position that the plate has a “bridged-shaped supportive appearance”. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the McLeod plate in the general configuration of Early in order to provide McLeod with a configuration designed to correspond to a patient’s ankle tibia. One would have done so in order to improve fit between the plate and the bone. Such modification would have caused a height difference between the ends of the McLeod plate.

Regarding claim 24, the bone attachment surfaces of 10 are configured to be non-coplanar with each other: portions which are on different portions of the curve can 
Regarding claim 25, 10 is formed of titanium. (claim 3, [0031])
Examiner notes that “medical metal” has been interpreted to be only titanium, as disclosed in the instant application. 
Regarding claim 26, the system further includes two engagement devices 13 (one associated with each bore 3) which are capable of engaging with the two locking hole portions 3 and passing through the two attachment portions of 10 respectively for connecting with the bone 12.
Regarding claim 27, the bone attachment surface is a curved surface as seen at figs. 3 and 4. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799